                                                                                  FlLbD
                                                                               IN CLERK'S OFRCE
                                                                          US DISTRICT COURT E.D.N.Y.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                              ★           ^ 2020 ^
                                                           X

 GEORGE BEEGMENTON CELESTIN,                                               BROOKLW OFFICE

                                     Plaintiff,
                                                               MEMORANDUM AND ORDER
                        - against-
                                                               l:20-CV-00947(AMD)(LB)
U.S. DEPARTMENT STATE BUREAU OF
CONSULAR AFFAIRS, U.S. EMBASSY PORT
AU PRINCE,

                                      Defendants.
                                                           X


ANN M.DONNELLY,United States District Judge:

         On February 21, 2020, George Beegmenton Celestin and Billy Eberwhein Celestin

commenced this pro se action against the U.S. Department of State Bureau of Consular Affairs

and the U.S. Embassy Port au Prince for violations of their constitutional rights in connection

with the denial of a visa for Billy Celestin.' (ECF No. 1.) For the reasons that follow,the

plaintiffs' complaint is dismissed without prejudice.

                                            BACKGROUND


         George Celestin is a citizen of the United States and his brother Billy Celestin is a citizen

of Haiti. (See id. at 4,6.) In 2001, George Celestin initiated a visa application for Billy.^ (Id. at

 II.) On April 5, 2013, a consular officer interviewed Billy Celestin at the U.S. Embassy in



'The complaint does not include Billy Celestin in the case caption (see ECF No. 1 at 1), but it does list
him as a plaintiff(id. at 4).
^ The INA prohibits aliens from entering or permanently residing in the United States without a visa. See
Kerry y. Din, 575 U.S. 86, 135 S. Ct. 2128, 2131 (2015)(citing 8 U.S.C. § 1181(a)). A United States
citizen or lawful permanent resident may file a petition on behalf of an alien who is their "immediate
relative." Id. If the petition is approved,"the alien may apply for a visa by submitting the required
documents and appearing at a United States Embassy or consulate for an interview with a consular
officer." Id.;see also Alharbi v. Miller, 368 F. Supp. 3d 527, 552-53(E.D.N.Y. 2019).
Haiti, and his visa application was denied. {Id.) The plaintiffs claim that the officer "committed

racial discrimination" against Billy Celestin by doing the following: the officer said that Billy

was not actually related to George, asked why Billy had a German name, used "intimidation

tactic[s] and badgering,""racially profiled" Billy based on "the way he spoke and answered

questions, his physical posture, facial appearance, and ... outfit," and "bullied" Billy by asking

for childhood photos of him and George. {Id. at 6-7,11-13.) George Celestin appealed the visa

denial, and submitted new documents,including DNA evidence. {Id. at 12-13.) On April 25,

2019, Billy Celestin's visa application was denied again. {Id. at 11-12.) The plaintiffs claim that

Billy Celestin's visa application was rejected "solely base[d] on racial discrimination!] by [the]

consular officer in Haiti." {Id. at 11.) They seek monetary damages and a "permanent alien

card" for Billy Celestin. {Id. at 9.)

                                    STANDARD OF REVIEW


        A complaint must plead "enough facts to state a claim to relief that is plausible on its

face." BellAtl. Corp. v. Twombly,550 U.S. 544,570(2007). A claim is plausible "when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged." Matson v. Bd. ofEduc.,631 F.3d 57,63(2d Cir.

2011){quoting Ashcroftv. Iqbal, 556 U.S.662,678 (2009)). While "detailed factual allegations"

are not required,"[a] pleading that offers 'labels and conclusions' or 'a formulaic recitation of

the elements of a cause ofaction will not do.'" Iqbal,556 U.S. at 678(quoting Twombly,550

U.S. at 555).

       A pro se complaint is held "to less stringent standards than formal pleadings drafted by

lawyers." Erickson v. Pardus,551 U.S. 89,94(2007)(per curiam)(quoting Estelle v. Gamble,

429 U.S. 97,106(1976));        Harris v. Mills, 572 F.3d 66,72(2d Cir. 2009)(noting that even
after Twombly,the court "remain[s] obligated to construe a pro se complaint liberally").

Nevertheless, a district court may dismiss a case sua sponte if it determines that the court lacks

subject matter jurisdiction or the action is frivolous, even ifthe plaintiffs have paid the court's

filing fee. Fitzgerald v. First E. Seventh St. Tenants Corp.,221 F.3d 362, 363-64(2d Cir. 2000);

see also Hawkins-El III v. AIG Fed. Sav. Bank, 334 F. App'x 394,395(2d Cir. June 18, 2009)

(affirming district court's sua sponte dismissal of a frivolous complaint even though the plaintiff

paid the filing fee).

                                           DISCUSSION

        1. Billy Eberwhein Celestin

        The complaint is signed by only George Celestin, and not by Billy Celestin. Rule 11(a)

ofthe Federal Rules of Civil Procedure requires that a pleading be signed "by a party personally

if the party is unrepresented." Fed. R. Civ. P. 11(a). A pro se litigant cannot represent anyone

other than himself, not even his own relative. See Cheung v. Youth Orchestra Found, ofBuffalo,

Inc., 906 F.2d 59,61 (2d Cir. 1990); Schneider v. Mahopac Cent. Sch. Dist., No. 20-CV-0709,

2020 WL 509030, at *1-2(S.D.N.Y. Jan. 30,2020)(dismissing the claims of plaintiffs who did

not sign the cover letter accompanying the complaint or the complaint itself); Grant v. Cafferri,

No. 19-CV-2148,2019 WL 6526007, at *7(E.D.N.Y. Dec. 4,2019)(dismissing claims brought

on behalfofthe plaintiffs mother). Accordingly, any claims brought by George Celestin on

behalf of his brother must be dismissed.


       2. Lack of Subject Matter Jurisdiction

        A plaintiff seeking to bring a lawsuit in federal court must establish that the court has

subject matter jurisdiction over the action. See, e.g., Rene v. Citibank NA,32 F. Supp.2d 539,

541-43(E.D.N.Y. 1999). "[FJailure of subject matter jurisdiction is not waivable and may be

raised at any time by a party or by the court sua sponte. If subject matter jurisdiction is lacking,

                                                  3
the action must be dismissed." Lyndonville Sav. Bank & Trust Co. v. Lussier, 211 F.3d 697,700-

01 (2d Cir. 2000);see also Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428,434(2011)

("[F]ederal courts have an independent obligation to ensure that they do not exceed the scope of

theirjurisdiction, and therefore they must raise and decide jurisdictional questions that the parties

either overlook or elect not to press.").

        "The doctrine ofconsular nonreviewability generally bars courts from reviewing a

consular officer's denial of a visa." Xian YongZeng v. Pompeo,740 F. App'x 9,10(2d Cir.

2018)(summary order)(citing y4m. Acad. ofReligion v. Napolitano,573 F.3d 115,123(2d Cir.

2009));see also Saleh v. Holder^ 84 F. Supp. 3d 135, 138(E.D.N.Y. 2014)("Federal courts, as a

general matter, lack subject matter jurisdiction over claims arising from the adjudication of visa

applications.").^

         However,"there is a narrow exception where a plaintiff alleges that the denial ofa visa to

a visa applicant violated the plaintiffs First Amendment right to have the applicant present his

views in this Country." Xian Yong Zeng^ 740 F. App'x at 10. Ifthe exception applies, the court

"will review the consular officer's denial of a visa to determine whether the officer acted 'on the

basis ofa facially legitimate and bona fide reason.'" Id. at 11 (quoting yf/w. Acad. ofReligion,

573 F.3d at 125). The Second Circuit has not decided "whether this narrow exception to the

consular nonreviewability doctrine applies to constitutional challenges other than First

Amendment challenges." Id. Some courts interpret the exception broadly. See, e.g., Islam v.




^ "The Second Circuit has expressed doubt as to whether the doctrine rests on a lack of'subject matter
jurisdiction' in a formal sense, and has instead suggested that it may involve a withdrawal ofsuch
jurisdiction or even prudential concerns." Abdo v. Tillerson, No. 17-CV-7519,2019 WL 464819, at *3
(S.D.N.Y. Feb. 5,2019)(quoting Gogilashvili v. Holder, No. 1 l-CV-01502,2012 WL 2394820, at *3
(E.D.N.Y. June 25, 2012))(internal quotation marks omitted). "Whatever the basis for the doctrine, 'it is
settled that the judiciary will not interfere with the visa-issuing process.'" Id.(quoting Hsieh v. Kiley, 569
F.2dll79,1182(2dCir. 1978)).
Melisa, No. 18-CV-2535, 2018 WL 6067503, at *4(E.D.N.Y. Nov. 20, 2018)("Courts have

carved out a limited exception to the consular nonreviewability doctrine 'in cases brought by

U.S. citizens raising constitutional, rather than statutory, claims.'")(quoting Am. Acad. of

Religion,463 F. Supp. 2d at 417,and citing Kerry, 135 S. Ct. at 2140); Gogilashvili, 2012 WL

2394820, at *5("The Second Circuit has recognized a[n]... exception to the doctrine of

nonreviewability where denial ofa visa is alleged to violate the constitutional rights ofa United

States citizen."). The exception does not apply ifthe "plaintiff is not a United States citizen."

Islam, 2018 WL 6067503, at *4; j-ee also Abdo,2019 WL 464819, at *4; Gogilashvili, 2012 WL

2394820, at *5.

       Construing George Celestin's allegations to "raise the strongest arguments they suggest,"

McLeod V. Jewish Guildfor the Blind, 864 F.3d 154,156(2d Cir. 2017)(quoting Berlin v.

United States,478 F.3d 489,491 (2d Cir. 2007)), I conclude that the Court lacks subject matter

jurisdiction over his claims under the doctrine of consular nonreviewability. George Celestin

challenges the denial of Billy Celestin's visa application,(see ECF No. 1 at 11), and asks the

Court for a "permanent alien card" for Billy (id. at 9). The doctrine ofconsular nonreviewability

bars the Court from reviewing the denial of Billy Celestin's application and granting this relief.

See Xian Yong Zeng,740 F. App'x at 10. George Celestin does not assert any First Amendment

violation, which means that the established exception to the consular nonreviewability doctrine

for First Amendment violations does not apply. See id. While George Celestin does allege that

his brother was the victim ofracial discrimination in the visa application process,(ECF No. 1 at

6-7,11-13), he does not plausibly allege that his own constitutional rights were violated.

Therefore, even ifthe exception applies to the violation of any constitutional right, it does not

apply here. See Burrafato v. U.S. Dep 7 ofState, 523 F.2d 554,556-57(2d Cir. 1975)
(concluding that the district court did not have subject matter jurisdiction because "no

constitutional rights of American citizens over which a federal court would have jurisdiction

were 'implicated'").

                                         CONCLUSION


       I dismiss the plaintiffs' fee-paid complaint without prejudice. I grant George Celestin

thirty days from the date of this memorandum and order to file an amended complaint that

alleges facts to support subject matter jurisdiction. I remind Mr. Celestin that he cannot

represent his brother. If George Celestin does not amend the complaint within thirty days of the

date of this memorandum and order,judgment will enter. No summons will issue at this time,

and all further proceedings are stayed for thirty days.

       Although George Celestin has paid the filing fee to bring the action, the Court certifies

pursuant to 28 U.S.C. § 1915(a)(3)that any appeal from this order would not be taken in good

faith and therefore in forma pauperis status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438,444-45 (1962).

SO ORDERED.


Dated: Brooklyn, New York
       March 9, 2020




                                                          s/Ann M. Donnelly
                                                              [. DONNELLY
                                                      United States District Judge
